Case 20-40856-JMM             Doc 12    Filed 11/05/20 Entered 11/05/20 09:15:26          Desc Main
                                       Document      Page 1 of 1


Jason R. Naess, ISBN 8407
Assistant United States Trustee
Brett R. Cahoon, ISBN 8607
Andrew S. Jorgensen, ISBN 8695
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF IDAHO

In re:                                               Case No. 20-40856-JMM
                                                     Chapter 11
MOUNTAIN WEST AG,

                                  Debtor.


                NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

         Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

qualified individual as Subchapter V trustee in the above-captioned case:

Christy L. Brandon
PO Box 1544
Bigfork, MT 59911
(406) 837-5445
christy@brandonlawfirm.com

         The trustee’s verified statement of disinterestedness and anticipated rate of compensation

is attached to this notice.

Date: November 5, 2020                          GREGORY M. GARVIN
                                                Acting United States Trustee, Region 18

                                                By: /s/ Andrew Jorgensen
                                                ANDREW S. JORGENSEN
                                                Trial Attorney
                                                District of Idaho
